DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/04/2020 has been entered and fully considered. Claims 1, 2, 4, 6-10, 12-17, 21, 23 and 24 are pending, of which claims 1, 6 and 21 are currently amended and claims 7 and 8 are withdrawn. Claims 3, 5, 11, 18-20 and 22 are cancelled. No new matter has been added.
The previous rejections under 35 USC 103 are maintained and made final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 9, 10, 13-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104517 A1 (Yuasa) in view of US 2014/0335419 A1 (Kawasaki) and US 2010/0203390 A1 (Takamura).
Regarding claims 1, 2, 4, 10, 13 and 14, Yuasa discloses a cathode material for a lithium secondary battery [0018] including a layered lithium nickel manganese cobalt oxide 
Yuasa does not specifically teach that the calcining temperature is within the range of 350 to 380 degrees C. Kawasaki however teaches that a heating temperature is preferably from 100 to 400° C, more preferably 200 to 400° C, for example 350° C, in a step of heating a mixture of a carbon material and a source material to form particles containing the carbon material and an active material and/or active material precursor [0065]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to choose a temperature within the range of 350 to 380 degrees C, as in Kawasaki, for the calcining step of Yuasa, because it is known to be effective for forming particles containing a carbon material and an active material.
Although Yuasa does not explicitly disclose a surface layer comprising metal fluorides and/or fluorocarbons, it appears that the claimed layer will result from the disclosed step of calcining the mixture of the metal oxides, binder, and carbon material when the binder is PVDF. See MPEP 2112.01 I. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Yuasa does not teach that the carbon-based conductive material is subjected to a hydrophilic treatment by using a gas containing fluorine gas. Takamura however teaches fluorinating a carbon material using fluorine gas and/or oxygen gas [0072], [0057] to produce a carbon material for a positive electrode active material which improves discharge characteristics [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to subject the carbon-based conductive material of Yuasa to a hydrophilic treatment by using a gas containing fluorine gas and/or oxygen gas, as in Takamura, with the reasonable expectation of improving battery discharge characteristics.
Regarding claim 9, Yuasa further discloses that the carbon-based conductive material may be carbon powder or conductive carbon fiber [0076].
Regarding claim 15, Yuasa further discloses the mixing step is performed in a presence of a solvent which is dried before the calcining step [0086]-[0088].
Regarding claims 16 and 24, Yuasa discloses that the calcining step is performed after drying the mixture (in the absence of a solvent) [0086]-[0088], but does not teach that the mixing step is performed in the absence of a solvent. However it would have been obvious to one of ordinary skill in the art to eliminate the solvent from the mixing step in order to eliminate the need to dry the mixture. See MPEP 2144.04 II. A.
Regarding claim 17, Yuasa further discloses a lithium ion secondary battery comprising a cathode comprising the cathode material, an anode, a separator, and an electrolyte [0097]-[0100].
Claims 6, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104517 A1 (Yuasa) in view of US 2014/0335419 A1 (Kawasaki) and US 2010/0203390 A1 (Takamura), as applied to claims 1, 2, 4, 9, 10, 13-17 and 24 above, and further in view of US 2013/0221283 A1 (Oh).
Regarding claims 6 and 21, the combination of Yuasa, Kawasaki and Takamura teaches the electrode material according to claims 5 and 19, wherein the positive electrode active material includes a layered lithium nickel manganese cobalt oxide, as shown above, but does not teach that the positive electrode active material further includes a second lithium compound. Oh however teaches a positive electrode active material including an olivine lithium iron phosphate compound in combination with a layered lithium nickel cobalt manganese oxide compound [abstract], because it improves output assistance and stability in low SOC [0041]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include an olivine-type lithium iron phosphate compound, as in Oh, as a second lithium compound in combination with the layered first lithium nickel manganese cobalt oxide of the combination, with the reasonable expectation of improving output assistance and stability in low SOC.
Regarding claims 12 and 23, Oh further teaches that the mixed positive electrode active material may further include an oxide in which one or more of Al, Mo, Ti and Zr are doped into a lithium manganese spinel [0023], [0024] in order to improve stability [0005].

Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive. 
The applicant argues that Yuasa does not teach calcining a carbon material in the presence of a fluororesin, because the PVDF binder is used in a subsequent step. However, the disclosure in paragraph [0098] nevertheless shows that PVDF is a known binder, and with respect to the binder used to make a granulation that is calcined, Yuasa teaches in paragraph [0086] that “a known binder” may be used. Thus PVDF is within the scope of known binders that Yuasa teaches may be used to form the granulation that is then calcined with the carbon material. The PVA binder is merely exemplary. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that the claimed surface layer cannot be formed at the calcination temperatures that Yuasa discloses, however, the claimed temperature is taught by Kawasaki. The applicant further argues that Takamura’s and Kawasaki’s methods of making an electrode material do not involve using a fluororesin, however, the fluororesin is taught by Yuasa.
In response to applicant's arguments that Yuasa and Kawasaki had no intention of forming an electrode material which includes a surface layer comprising metal fluorides and/or fluorocarbons, and that batteries using the claimed electrode material exhibit improved DC resistance and energy density, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that Kawasaki performs calcination at 800°C in example 13, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Note that in paragraph [0065] Kawasaki specifically teaches that a range of 200°C to 400°C is preferred.
In response to applicant’s allegations of unexpected results, it is noted that the provided data is not commensurate in scope with the claims, at least because the only surface layer used in all of the examples is AlF3 and fluorocarbon, which is not sufficient to support the entire claimed range of “a surface layer comprising metal fluorides and/or fluorocarbons”. The In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727